Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/22 has been entered.
Response to Amendment
The Amendment filed 3/11/22 has been entered. Claims 1-3, 7, 9, 12, 14, 17, 18, 21-24, 26, 27, 47, and 54-57 remain pending in the application, of which claims 22-24, 26, 47, and 54-57 are withdrawn. As such, the claims being examined are claims 1-3, 7, 9, 12, 14, 17, 18, 21, and 27.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 12, 14, 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US 7,762,329). 	With respect to independent claim 1, Morgan discloses a method for making a low-density gel or composite, comprising combining a polymeric material and a low-density material to form a mixture (Abstract, col. 3 lines 10-28, col. 7 lines 18-54, and col. 8 line 21- col. 9 line 11), wherein the low-density material comprises hollow polymer bubbles, hollow glass bubbles, or both (Abstract and col. 7 lines 18-54), wherein the low-density material comprises between about 1% to about 60% by volume of the mixture (col. 8 lines 11-14), and exposing the mixture to conditions sufficient to cause the mixture to form a low-density gel or composite that is impermeable to crude oil (Abstract, col. 2 lines 41-53, and col. 8 lines 46-53). 	Regarding claim 1, Morgan discloses wherein the low-density material comprises between about 1% to about 60% by volume of the mixture (col. 8 lines 11-14). Although silent to wherein the low-density material comprises between about “35 weight % and 45 weight % of the mixture,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for an amount of low-density material as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 2, Morgan discloses wherein the density of the gel or composite is controlled with weighting material (Abstract and col. 7 lines 18-54). Although silent to wherein the density is “less than 790 kg/m3,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a density as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, since Morgan discloses the same composition as claimed, the material would naturally have the same properties as claimed, i.e., it would have a density “less than 790 kg/m3.” If there is any difference between the composition of Morgan and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 	With respect to depending claim 3, 9, 12, 14, and 17, Morgan discloses wherein the polymeric material comprises an oil-swellable elastomer, and wherein the exposing comprises contacting the mixture with oil (Abstract and col. 8 lines 21-53), and/or wherein the polymeric material comprises a curable resin, and wherein exposing comprises contacting the curable resin with a curing agent (col. 3 lines 10-28 and col. 4 lines 65-67). With regard to the remaining materials of the claims, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such materials. Furthermore, the Applicant has admitted and put on record that these materials and exposure methods are obvious variants. 	With respect to depending claim 18, Morgan discloses wherein the low-density material comprises rigid spheres (Abstract and col. 7 lines 18-54). 	With respect to depending claim 21, Morgan discloses wherein the polymeric material is fused .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US 7,762,329- cited above) in view of Krueger et al. (US 2006/0030632- cited previously). 	With respect to depending claim 7, Morgan discloses a polymer formula comprising a resin (Abstract, col. 3 lines 10-28, col. 7 lines 18-54, and col. 8 line 21- col. 9 line 11). However, Morgan fails to expressly disclose wherein the polymer formula further comprises a foaming surfactant, as instantly claimed. Krueger teaches a polymer formula comprising a resin, wherein the polymer formula is foamed and comprises a foaming surfactant (Abstract). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider a foamed polymer formula (and thereby including a foaming surfactant) as taught by Krueger since it provides “a number of qualities, such as softness and strength.”
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US 7,762,329- cited above) in view of Mangum (US 2017/0187177- cited previously). 	With respect to depending claim 27, Morgan discloses comprising placing the polymeric material and low density material mixture into an oil well at or about a desired location to form a plug/seal, and exposing the mixture to conditions sufficient to cause the mixture to form a gel or composite (Abstract, col. 3 lines 10-28, col. 7 lines 18-54, and col. 8 line 21- col. 9 line 11). However, Morgan fails to expressly disclose wherein the plug or seal separates an electrical component of a packer from oil in the well, as instantly claimed. Mangum teaches a packer comprising an electrical component, and wherein the packer separates the electrical component from oil in the well (Abstract and [0067]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider the plug and seal system disclosed by Morgan for a packer system comprising electrical components as taught by Mangum, i.e., for forming a seal separating the electrical component KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)).
Response to Arguments
Applicant’s arguments filed 3/11/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



/AVI T SKAIST/Examiner, Art Unit 3674